DETAILED ACTION
Claims 1 – 20 have been presented for examination.  Claims 1, 4 – 5, 7 – 8, 13 and 19 are currently amended.
This office action is in response to submission of the amendments on 07/01/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Interpretation
Applicant traverses the claim interpretation in the previous office action, to the extent the office action seeks to limit the claim to the cited language in Paragraph 79.  Examiner notes that the claim interpretation merely articulates a particular reasonable interpretation that is within the broadest reasonable interpretation in light of the specification (see previous Office Action “which is interpreted as reasonably encompassing the use of backpropagation to …”).  Therefore, the broadest reasonable interpretation would not be decreased and/or limited to said claim interpretation.  Examiner thanks Applicant for further clarifying the recited “backpropogation” in claim 4.

Response to Claim Rejections - 35 USC § 112
Applicant’s amendments overcome the 112(b) rejection.  Therefore, it is withdrawn.

Response to Claim Rejections - 35 USC § 101
Applicant’s arguments have been fully considered.  However, the Office does not consider them to be persuasive.

Applicant argues: “However, properly viewed, the claims are directed to a technical solution to a technical problem for generating and evaluating driving scenarios to develop a suite of regression tests to track the progress of an autonomous driving stack.. The claims are rooted in a software environment through which driving scenarios and tests may be developed and evaluated. The claims provide a concrete and practical solution to a problem that is specifically borne out of the digital and software environments” (emphasis added)

Applicant appears to argue that the claims are directed to a technical solution to a technical problem at Step 2A, Prong II (see emphasis in Applicant’s remarks above).  The requirements for subject matter eligibility analysis are discussed in MPEP 2106.  Examiner notes that MPEP 2106.05(a) explicitly discusses considerations related to improvement in technology: (1) improvements in computer-functionality (as contrasted with any “technical solution”), or (2) improvements to any other technology or technical field (as contrasted with an improvement to the same technical field or technology to which the claimed invention pertains).  More specifically, claims 13 and 19 merely recite generic computer hardware and software elements, which does not amount to an improvement in computer functionality.  Further, Applicant does not explicitly argue an improvement to a different technology or technical field from the claimed invention.  Therefore, Applicant’s arguments are not persuasive.

Applicant argues that the claims are “rooted in a software environment” (see emphasis in Applicant’s remarks above).  The requirements for subject matter eligibility analysis are discussed in MPEP 2106.  Examiner notes that claims 1 and 13 do not explicitly recite any “program code” as in claim 19, and claim 1 does not explicitly recite any computer hardware.  Therefore, Applicant’s arguments appear to amount to merely an intended implementation of the claimed method (i.e. on a computer using software) and/or the claimed system (i.e. the computer having program code in the memory).  Therefore, Applicant’s arguments are not persuasive.

Applicant argues that the claims “provide a concrete and practical solution to a problem that is specifically borne out of the digital and software environments” (see emphasis in Applicant’s remarks above).  The requirements for subject matter eligibility analysis are discussed in MPEP 2106.  Examiner notes that the “receiving a timed trace” is not in any way limited to being digital and/or occurring within a software environment.  Although temporal logic formulas reasonably cover discrete observations (i.e. a time series), this does not require them to be “digital”.  Further, merely addressing a “problem that is specifically borne out of the digital and software environments” does not necessarily transform a claim to “a concrete and practical solution” (i.e. such a problem could potentially be solved by an abstract idea with additional elements that do not amount to significantly more).  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “It should be appreciated that in the instant application the claims recite numerous elements that support integration of the claim elements into a practical application of a software environment through which an architect engine is used to identify, reserve and allocate resources between resource providers and a system producer”

The claimed invention does not appear to relate to an architect engine used to identify, reserve or allocate resources.  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “The 2019 Guidance explains, in accordance with judicial precedent, that the abstract idea exception includes certain groupings of subject matter such as mathematical concepts, certain methods of organizing human activity, and mental processes. None of those judicial exceptions are present in the instant claims when viewed as a whole.
The claimed software/hardware environment through which testing scenarios may be developed and evaluated, without human interaction. 
The presently claimed combination may be viewed as analogous to the claimed invention in Ex Parle Fanarn before the PTAB … Rather, the presently claimed invention is directed to systems and methods with a software and hardware environment through which driving test cases are generated and evaluated. Further, the claimed invention also collects information about the test cases, similar to the usage information about the computer system in Ex Parle Fanaru. Accordingly, the presently claimed invention is not an abstract idea.” (emphasis added)

Applicant appears to argue that claimed invention is not directed to any judicial exception when viewed as a whole since it amounts to an automated software/hardware environment for achieving desired development and/or evaluation (see emphasis in Applicant’s remarks above “when viewed as a whole … without human interaction.”).  The requirements for subject matter eligibility analysis are discussed in MPEP 2106.  As discussed in the preceding remarks,  claims 1 and 13 do not explicitly recite any “program code” as in claim 19, and claim 1 does not explicitly recite any computer hardware.  Indeed, the computer software/hardware components recited in claims 13 and 19 amount to generic computer components which do not amount to a practical application (see Claim Rejections - 35 USC § 101).  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “According to the 2019 Guidance, some exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application: …
(that is the case here with among other things, the Applicant's claimed software environment through which digital assets may be exchanged for one or more assets with a combined equivalent value that dynamically adjusts the value of the assets) …
(again, to the extent there is any judicial exception, Applicant's claimed software environment through which digital assets may be exchanged for one or more assets with a combined equivalent value that dynamically adjusts the value of the assets are implemented in a particularly recited and improved machine implementing data exchange in the particular network environment) …
(Applicant's claimed tools transform information from diverse sources into usable data accessible via a specially configured/claimed software environment through which digital assets may be exchanged for one or more assets with a combined equivalent value that dynamically adjusts the value of the assets from machines in the network or environment) …
(again, to the extent there is any judicial exception, Applicant's claimed software environment through which digital assets may be exchanged for one or more assets with a combined equivalent value that dynamically adjusts the value of the assets are not merely linking some judicial exception to a particular technological environment, and the claims as a whole are not merely a drafting effort designed to monopolize any judicial exception, rather the claims recite elements implementing a particularly recited and improved machine for exchanging assets with a combined equivalent value that dynamically adjusts the value of the assets based on collected information).” (emphasis added)

The claimed invention does not appear to recite any exchanging or dynamically adjusting the value of digital assets (see emphasis in Applicant’s remarks above).  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “Analogously, the Applicant's claimed invention recites additional elements that are meaningful because the elements integrate the alleged judicial exception to a specific practical application. Such elements include a processor, program code, generating a pSTL formula representative of a driving scenario, and evaluating the test case using the discovered parameters. These recited elements are claimed system components and methods of a specific computing network or environment and a practical application of a data processing system in a computing environment where resource assets may be identified, reserved and allocated. 
Among other cases providing subject matter patent-eligibility, this is analogous to the elements recited in En.fish that improved the way computers operate. Accordingly, the Applicant's claimed invention recites system components integrated into a practical application. …
Rather than being merely "directed to" an abstract idea, the systems and methods of the claimed invention recite a combination of elements that provide improved test case generation and evaluation using a specific computing environment” (emphasis added)

Applicant argues that the following additional elements integrate the judicial exception into a practical application: processor, program code, generating a pSTL formula representative of a driving scenario, and evaluating the test case using the discovered parameters (see emphasis in Applicant’s remarks above).  The requirements for subject matter eligibility analysis are discussed in MPEP 2106.  Examiner notes that “generating” and “evaluating” are not analyzed as additional elements since they are part of the abstract idea (see Claim Rejections - 35 USC § 101). Therefore, the “generating” and “evaluating” cannot amount to a practical application of said abstract idea.  Further, the “processor” and “program code” are generic computer components performing generic functions.  Therefore, the claim 13 does not amount to an improved computer.  Further, claim 1 method is not explicitly implemented on any specific computing network or environment.  Further, there is no explicitly recited “resource assets may be identified, reserved and allocated” (see emphasis in Applicant’s remarks above).  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “Contrary to the Office Action's assertion, it is the combined combination of components and steps in the claims that identify and allocate resources, not the incorporation of the computer or network, that is the improvement over existing technology … Therefore, the claimed invention provides significantly more than the alleged abstract idea under the 2-step framework of Alice. As a result, the claimed invention is directed to patentable subject matter”

The claimed invention does not appear to recite any identifying and then allocating resources.  Therefore, Applicant’s arguments are not persuasive.

Response to Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered.  However, the Office does not consider them to be persuasive.

Applicant argues: “Applicant respectfully submits that none of the cited references, alone or in combination, teach, at least, generating a non-mono-tonic parametric signal temporal logic formula representative of a driving scenario. Specifically, both Jha and Vazquez-Chanlatte explicitly rely on only monotonic formulas. Indeed, as stated in the present specification, and referring to systems like those of Jha and Vazquez-Chanlatte, "prior systems and methods rely on computationally expensive algorithms that can only handle monotonic STL formulas, i.e. formulas that become monotonically more true or less true as a parameter is varied" and "[a] key drawback of existing techniques, however, is that they only support monotonic formulas, i.e. formulas whose satisfaction depends monotonically on the parameters." Paras. [0004], [0024], respectively” (emphasis added)

Applicant argues that Jha and Vazquez-Chanlatte explicitly rely on only monotonic formulas.  The requirements for an obviousness rejection are discussed in MPEP 2141.  Examiner notes that Vazquez-Chanlatte explicitly teaches that it relies only on monotonic parametric STLs (see Abstract “In this work, we utilize monotonic parametric signal temporal logic (PSTL) to design features for unsupervised classification of time series data”), and that although Jha relies on a monotonic parameter STL as numerical examples for the driving scenario (see Page 213 
    PNG
    media_image1.png
    13
    522
    media_image1.png
    Greyscale
).  However, Jha is explicitly not limited to said disclosed forms of the parametric STL since the driving scenario is merely an “Illustrative Example” (see Page 210, Middle the STL formula can comprise any desired combination of F and G temporal operators with conjunction and disjunction 
    PNG
    media_image2.png
    149
    510
    media_image2.png
    Greyscale
, and Page 213, Bottom said Definition 3 can represent a parametric STL 
    PNG
    media_image3.png
    125
    549
    media_image3.png
    Greyscale
, and Page 218, Top the parametric STL can comprise any form of desired subformulas 
    PNG
    media_image4.png
    37
    534
    media_image4.png
    Greyscale
).  Therefore, one of ordinary skill in the art could generate any desired parametric signal temporal logic formula (including non-monotonic ones) and apply them to the same driving scenarios as the numerical examples since the parametric STL formulas of Jha are provided as an input (see Abstract “The approach requires two inputs: a set of observed traces and a template Signal Temporal Logic (STL) formula. The unknown parameters in the template can include time-bounds of the temporal operators, as well as the thresholds in the inequality predicates. TeLEx finds the value of the unknown parameters such that the synthesized STL property is satisfied by all the provided traces and it is tight.”).  Further, it is explicitly disclosed that “possibly non-monotonic” parametric STL formulas contain “Always” and “Eventually” temporal operators (see the instant application Paragraph 25), and Jha explicitly allows desired combinations of eventually F and globally G temporal operators in the STL (globally G is analogous to “Always”) (see Page 210, Middle Definition 3).  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “Claims 1, 13, and 19 recite generation of non-monotonic pSTL formula representative of a driving scenario. As such, Applicant submits that the alleged combination fails to teach every element of the claims as recited. Claims 3, 7-11 all depend from claim 1 and are also patentably distinct from the alleged combination, at least, by virtue of their dependency on claim 1.”

Applicant’s arguments are not persuasive based on the preceding remarks.

Applicant argues: “Claims 2, 5-6, 14 - 15, 17 - 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuncali in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler et al. "Monitoring Temporal Properties of Continuous Signals" ("Maler"). Maler does not remedy the shortcomings of the alleged combination as detailed above, nor does the Office Action allege it does. Claims 2, 5-6, 14-15, 17-18 and 20 are dependent claims and are therefore patentably distinct from the alleged combination by, at least, their dependency on allowable independent claims 1, 13, and 19.”

Applicant’s arguments are not persuasive based on the preceding remarks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a process) method of evaluating a test case comprising: generating a non-monotonic parametric signal temporal logic formula representative of a driving scenario; solving the parametric temporal logic formula for at least one parameter, wherein the value of the at least one parameter provides an optimal description of the timed trace; and evaluating the test case using the value of the at least one parameter.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “evaluating” amounts to generic analysis or modeling actions recited at a high-level of generality.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “generating” and “solving” encompasses manipulations of mathematical formulas/quantities in combination with parameters.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further recites: receiving a timed trace input.  The “receiving” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “generating” step relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “receiving” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 2 recite(s) the same statutory category as the parent claim(s), and further recite(s) wherein solving the parametric temporal logic formula comprises: reversing the timed trace; constructing a computation graph from the parametric signal temporal logic formula and the reversed timed trace; running the computation graph to generate an output; and reversing the output to determine a robustness trace of the signal temporal logic formula.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “reversing”, “constructing”, “running” and “reversing” encompasses manipulations of mathematical formulas/quantities in combination with parameters.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any elements. The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are not further recited any elements.  For at least these reasons, the claim is not patent eligible.

Dependent claim 3 – 9 and 11 - 12 recite(s) the same statutory category as the parent claim(s), and further recite(s): generating a differentiable approximation of at least one of a minimum and maximum operator in claim 3; wherein the generating the differentiable approximation comprises using backpropagation to compute a gradient of the parametric signal temporal logic formula in claim 4; determining a robustness degree from the robustness trace, the robustness degree representative of a quantification of the timed trace satisfying the parametric signal temporal logic formula in claim 5; wherein the robustness degree is the first element of the robustness trace in claim 6; optimizing the robustness trace using machine learning for feature extraction in claim 7; wherein the robustness trace comprises a robustness value of the timed trace in claim 8; generating a test case for an autonomous vehicle, the parametric signal temporal logic formula representative of a driving scenario in claim 9; wherein the lane-changing operation comprises a time-to-collision quantity in claim 11; and wherein the parametric signal temporal logic formula includes a time-to-change-lane internal parameter and a time-to-collision parameter in claim 12.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “generating”, “using backpropagation”, “determining a robustness degrees”, “first element”, “optimizing”, “robustness value”, “parametric signal temporal logic formula representative of”, “time-to-collision quantity” and “time-to-change-lane internal parameter and a time-to-collision parameter” encompasses manipulations of mathematical formulas/quantities in combination with parameters.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any elements. The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are not further recited any elements.  For at least these reasons, the claim is not patent eligible.

Dependent claim 10 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein the driving scenario is a lane-changing operation in claim 10.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “lane-changing operation” further modifies the parent claim 9 “parametric signal temporal logic formula representative of” Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any elements. The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are not further recited any elements.  For at least these reasons, the claim is not patent eligible.

Independent claim 13 recites a statutory category (i.e. a machine) system for evaluating a testing scenario, the system comprising: generate a non-monotonic parametric signal temporal logic formula representative of a driving scenario; solve the parametric temporal logic formula for at least one parameter, wherein the value of the at least one parameter provides an optimal description of the timed trace; and evaluate the test case using the value of the at least one parameter.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “evaluate” amounts to generic analysis or modeling actions recited at a high-level of generality.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “generate” and “solve” encompasses manipulations of mathematical formulas/quantities in combination with parameters.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further recites: a memory; and at least one processor coupled to the memory, the at least one processor configure; and receive a timed trace input.  The “memory” and “processor” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The “receive” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “generating” step relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “memory” and “processor” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the “receive” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 14 recite(s) the same statutory category as the parent claim(s), and further recite(s) wherein solving the parametric temporal logic formula comprises: reverse the timed trace; construct a computation graph from the parametric signal temporal logic formula and the reversed timed trace; run the computation graph to generate an output; and reverse the output to determine a robustness trace of the signal temporal logic formula.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “reverse”, “construct”, “run” and “reverse” encompasses manipulations of mathematical formulas/quantities in combination with parameters.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any elements. The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are not further recited any elements.  For at least these reasons, the claim is not patent eligible.

Dependent claim 15 – 18 recite(s) the same statutory category as the parent claim(s), and further recite(s): generate a differentiable approximation of at least one of a minimum and maximum operator in claim 15; generate a differentiable approximation using backpropagation to compute a gradient of the parametric signal temporal logic formula in claim 16; generate a robustness degree from the robustness trace, the robustness degree representative of a quantification of the timed trace satisfying the parametric signal temporal logic formula in claim 17; and wherein the robustness degree is the first element of the robustness trace in claim 18.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “generate”, “backpropagation”, “generate a robustness degrees” and “first element” encompasses manipulations of mathematical formulas/quantities in combination with parameters.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any elements. The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are not further recited any elements.  For at least these reasons, the claim is not patent eligible.

Independent claim 19 recites a statutory category (i.e. a manufacture) non-transitory computer-readable medium comprising: generate a non-monotonic parametric signal temporal logic formula representative of a driving scenario; solve the parametric temporal logic formula for at least one parameter, wherein the value of the at least one parameter provides an optimal description of the timed trace; and evaluate the test case using the value of the at least one parameter.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “evaluate” amounts to generic analysis or modeling actions recited at a high-level of generality.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “generate” and “solve” encompasses manipulations of mathematical formulas/quantities in combination with parameters.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further recites: non-transitory computer-readable medium having program code recorded thereon for evaluating a testing scenario, the program code executed by a processor and comprising program code to perform the various steps; and receive a timed trace input.  The “non-transitory computer-readable medium” and “processor” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The “receive” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “generating” step relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “non-transitory computer-readable medium” and “processor” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the “receive” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 20 recite(s) the same statutory category as the parent claim(s), and further recite(s) program code to: reverse the timed trace; construct a computation graph from the parametric signal temporal logic formula and the reversed timed trace; run the computation graph to generate an output; and reverse the output to determine a robustness trace of the signal temporal logic formula.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “reverse”, “construct”, “run” and “reverse” encompasses manipulations of mathematical formulas/quantities in combination with parameters.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any elements. The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are not further recited any elements.  For at least these reasons, the claim is not patent eligible.

Claim Objections
Claims 1-20 has the term “non-monotonic parametric signal temporal logic formula”.  However, this phrase has been later recited as “parametric temporal logic formula” or “parametric signal temporal logic formula”  in each of the claims independent or via dependency.  These later recitations lack antecedent basis with respect to the initially recited term.  Correction is therefore required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9 – 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tuncali et al. “Utilizing S-TaLiRo as an Automatic Test Generation Framework for Autonomous Vehicles” (henceforth “Tuncali (Utilizing)”) in view of Jha et al. “TeLEx: Passive STL Learning Using Only Positive Examples” (henceforth “Jha”), and further in view of Vazquez-Chanlatte et al. “Logical Clustering and Learning for Time-Series Data” (henceforth “Vazquez-Chanlatte”).  Tuncali (Utilizing), Jha and Vazquez-Chanlatte are analogous art because they solve the same problem of analyzing timed traces, and because they are in the same field of autonomous vehicle engineering.

With regard to claim 1, Tuncali (Utilizing) teaches a method of evaluating a test case comprising: (Tuncali (Utilizing) Page 1470, Right the individual tests themselves are evaluated “So, instead of getting pass/fail results from the tests, using a metric that indicates how close each test result is to a failure case, similar to phase and gain margins in control theory [3], would be more useful”)
receiving a timed trace input (Tuncali (Utilizing) Page 1472, Left “Then, an initial states vector and an input functions vector are sampled from the generated sample space … The output trajectory obtained from the simulation is supplied to the robustness evaluation function that returns a real-valued robustness measure as an evaluation of how close the simulation results are to an unsafe set of states.”)
evaluating the test case using a value of at least one parameter. (Tuncali (Utilizing) Page 1470, Right the individual tests themselves are evaluated “So, instead of getting pass/fail results from the tests, using a metric that indicates how close each test result is to a failure case, similar to phase and gain margins in control theory [3], would be more useful”, and Page 1472, Left the robustness measure (using a value of at least one parameter) is used to generate the subsequent tests “The obtained robustness measure is used by the optimization engine and the stochastic sampler in S-TaLiRo for generation of the inputs and initial states for the next simulation with an attempt to obtain smaller robustness values.”)

Tuncali (Utilizing) does not appear to explicitly disclose: generating a parametric signal temporal logic formula representative of a driving scenario; solving the parametric temporal logic formula for at least one parameter, wherein the value of the at least one parameter provides an optimal description of the timed trace.

However Jha teaches:
receiving a timed trace (Jha Page 221 “We use HMB 1 data-set which is a 221 s snippet with a total of over 13205 samples. … The data-set includes steering angle, applied torque, speed, throttle, brake, GPS and image.”)
generating a non-monotonic parametric signal temporal logic formula representative of a driving scenario; (Jha Page 210, Middle the STL formula can comprise any desired combination of F and G temporal operators with conjunction and disjunction 
    PNG
    media_image2.png
    149
    510
    media_image2.png
    Greyscale
, and , and Page 213, Bottom said Definition 3 can represent a parametric STL (non-monotonic parametric signal temporal logic formula) 
    PNG
    media_image3.png
    125
    549
    media_image3.png
    Greyscale
, and Page 218, Top the parametric STL can comprise any form of desired subformulas 
    PNG
    media_image4.png
    37
    534
    media_image4.png
    Greyscale
, and Page 213 an STL template can created with desired parameters (parametric signal temporal logic formula) representing and initiating of a turn maneuver (representative of a driving scenario) 
    PNG
    media_image1.png
    13
    522
    media_image1.png
    Greyscale
)
solving the parametric temporal logic formula for at least one parameter, wherein the value of the at least one parameter provides an optimal description of the timed trace; and (Jha Page 217, Bottom a desired parametric STL can be solved using a tightness metric (solving) to determine the optimum parameter values (the value of the parameter provides a description of), where the set of traces can comprise any desired number of traces (the timed trace) 
    PNG
    media_image5.png
    187
    545
    media_image5.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework disclosed by Tuncali (Utilizing) with the method of optimizing parameters of a PSTL from test data disclosed by Jha.  One of ordinary skill in the art would have been motivated to make this modification in order to compare/examine different timed traces representing autonomous driving patterns/solutions (Jha Page 221 “Such learned temporal-properties could have several utilities. It could be used to examine whether a driving pattern (autonomous or manual) is too conservative or too risky. … enforce these temporal properties on autonomous driving systems. It could also be used to compare different autonomous driving solutions.”)

Tuncali (Utilizing) in view of Jha does not appear to explicitly disclose: evaluating the test case using the value of the at least one parameter.

	However Vazquez-Chanlatte teaches:
receiving a timed trace; solving a parametric temporal logic formula for at least one parameter; and evaluating the timed trace using the value of the at least one parameter. (Vazquez-Chanlatte Page 14 the templates in a given PSTL are “correctly” set by learning the STL formula for each cluster (solving for a parameter of the PSTL) “In this case study, we are provided with timed traces for a signal representing the Exhaust Gas Recirculation (EGR) rate for an early prototype of a Diesel Engine airpath controller … Using a property from ST-Lib requires correctly setting the parameters in the PSTL templates therein. In this case study, we show how we can use our technique to determine parameters that characterize undesirable behavior. We focus on two templates: Rising Step and Overshoot … After projecting to the parameter space for each template, we normalize the parameters to lie between 0, 1 and fit a Gaussian Mixture Model to generate labels, and learn the STL formulas for each cluster.”, and Figure 5 and 19 parameter ranges from PSTL formulas over the timed traces are used to produce clusters (evaluating a test case using the value of at least one parameter) “In this work we explored a technique to leverage PSTL to extract features from a time series that can be used to group together qualitatively similar traces under the lens of a PSTL formula. Our approach produced a simple STL formula for each cluster, which along with the extremal cases, enable one to develop insights into a set of traces.” 
    PNG
    media_image6.png
    197
    639
    media_image6.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework in combination with PSTL parameter optimization disclosed by Tuncali (Utilizing) in view of Jha with the method of evaluating a timed trace using its estimated PSTL parameters resulting in validity instead of the timed trace itself disclosed by Vazquez-Chanlatte.  One of ordinary skill in the art would have been motivated to make this modification in order to more analyze the timed traces as groups having similar characteristics and assigning some higher meaning to each group (Vazquez-Chanlatte Page 17 “The resulting clusters are shown in Table 6a. Upon examining the representatives, we classified the behaviors of each cluster into 4 groups”)

With regard to claim 13, Tuncali (Utilizing) teaches evaluating a testing scenario: (Tuncali (Utilizing) Page 1470, Right the individual tests themselves are evaluated “So, instead of getting pass/fail results from the tests, using a metric that indicates how close each test result is to a failure case, similar to phase and gain margins in control theory [3], would be more useful”)
receive a timed trace input; (Tuncali (Utilizing) Page 1472, Left “Then, an initial states vector and an input functions vector are sampled from the generated sample space … The output trajectory obtained from the simulation is supplied to the robustness evaluation function that returns a real-valued robustness measure as an evaluation of how close the simulation results are to an unsafe set of states.”)
evaluate the test case using a value of at least one parameter. (Tuncali (Utilizing) Page 1470, Right the individual tests themselves are evaluated “So, instead of getting pass/fail results from the tests, using a metric that indicates how close each test result is to a failure case, similar to phase and gain margins in control theory [3], would be more useful”, and Page 1472, Left the robustness measure (using a value of at least one parameter) is used to generate the subsequent tests “The obtained robustness measure is used by the optimization engine and the stochastic sampler in S-TaLiRo for generation of the inputs and initial states for the next simulation with an attempt to obtain smaller robustness values.”)

Tuncali (Utilizing) does not appear to explicitly disclose: a system comprising a memory and at least one processor coupled to the memory, the at least one processor to perform the steps; generate a parametric signal temporal logic formula representative of a driving scenario; solve the parametric temporal logic formula for at least one parameter, wherein the value of the at least one parameter provides an optimal description of the timed trace.

However Jha teaches:
a system for evaluating a timed trace, the system comprising: a memory; and at least one processor coupled to the memory, the at least one processor configured: (Jha Page 219 “All experiments were conducted on a quad core Intel Core i5-2450M CPU @ 2.50 GHz with 3MB cache per core and 4GB RAM”)
receive a timed trace (Jha Page 221 “We use HMB 1 data-set which is a 221 s snippet with a total of over 13205 samples. … The data-set includes steering angle, applied torque, speed, throttle, brake, GPS and image.”)
generate a non-monotonic parametric signal temporal logic formula representative of a driving scenario; (Jha Page 210, Middle the STL formula can comprise any desired combination of F and G temporal operators with conjunction and disjunction 
    PNG
    media_image2.png
    149
    510
    media_image2.png
    Greyscale
, and , and Page 213, Bottom said Definition 3 can represent a parametric STL (non-monotonic parametric signal temporal logic formula) 
    PNG
    media_image3.png
    125
    549
    media_image3.png
    Greyscale
, and Page 218, Top the parametric STL can comprise any form of desired subformulas 
    PNG
    media_image4.png
    37
    534
    media_image4.png
    Greyscale
, and Page 213 an STL template can created with desired parameters (parametric signal temporal logic formula) representing and initiating of a turn maneuver (representative of a driving scenario) 
    PNG
    media_image1.png
    13
    522
    media_image1.png
    Greyscale
)
solve the parametric temporal logic formula for at least one parameter, wherein the value of the at least one parameter provides an optimal description of the timed trace; and (Jha Page 217, Bottom a desired parametric STL can be solved using a tightness metric (solve) to determine the optimum parameter values (the value of the parameter provides a description of), where the set of traces can comprise any desired number of traces (the timed trace) 
    PNG
    media_image5.png
    187
    545
    media_image5.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework disclosed by Tuncali (Utilizing) with the method of optimizing parameters of a PSTL from test data disclosed by Jha.  One of ordinary skill in the art would have been motivated to make this modification in order to compare/examine different timed traces representing autonomous driving patterns/solutions (Jha Page 221 “Such learned temporal-properties could have several utilities. It could be used to examine whether a driving pattern (autonomous or manual) is too conservative or too risky. … enforce these temporal properties on autonomous driving systems. It could also be used to compare different autonomous driving solutions.”)

Tuncali (Utilizing) in view of Jha does not appear to explicitly disclose: evaluating the test case using the value of the at least one parameter.

	However Vazquez-Chanlatte teaches:
receive a timed trace; solve a parametric temporal logic formula for at least one parameter; and evaluate the timed trace using the value of the at least one parameter. (Vazquez-Chanlatte Page 14 the templates in a given PSTL are “correctly” set by learning the STL formula for each cluster (solving for a parameter of the PSTL) “In this case study, we are provided with timed traces for a signal representing the Exhaust Gas Recirculation (EGR) rate for an early prototype of a Diesel Engine airpath controller … Using a property from ST-Lib requires correctly setting the parameters in the PSTL templates therein. In this case study, we show how we can use our technique to determine parameters that characterize undesirable behavior. We focus on two templates: Rising Step and Overshoot … After projecting to the parameter space for each template, we normalize the parameters to lie between 0, 1 and fit a Gaussian Mixture Model to generate labels, and learn the STL formulas for each cluster.”, and Figure 5 and 19 parameter ranges from PSTL formulas over the timed traces are used to produce clusters (evaluating a test case using the value of at least one parameter) “In this work we explored a technique to leverage PSTL to extract features from a time series that can be used to group together qualitatively similar traces under the lens of a PSTL formula. Our approach produced a simple STL formula for each cluster, which along with the extremal cases, enable one to develop insights into a set of traces.” 
    PNG
    media_image6.png
    197
    639
    media_image6.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework in combination with PSTL parameter optimization disclosed by Tuncali (Utilizing) in view of Jha with the method of evaluating a timed trace using its estimated PSTL parameters resulting in validity instead of the timed trace itself disclosed by Vazquez-Chanlatte.  One of ordinary skill in the art would have been motivated to make this modification in order to more analyze the timed traces as groups having similar characteristics and assigning some higher meaning to each group (Vazquez-Chanlatte Page 17 “The resulting clusters are shown in Table 6a. Upon examining the representatives, we classified the behaviors of each cluster into 4 groups”)

With regard to claim 19, Tuncali (Utilizing) teaches steps for evaluating a testing scenario comprising:
receive a timed trace input; (Tuncali (Utilizing) Page 1472, Left “Then, an initial states vector and an input functions vector are sampled from the generated sample space … The output trajectory obtained from the simulation is supplied to the robustness evaluation function that returns a real-valued robustness measure as an evaluation of how close the simulation results are to an unsafe set of states.”)
evaluate the test case using a value of at least one parameter (Tuncali (Utilizing) Page 1470, Right the individual tests themselves are evaluated “So, instead of getting pass/fail results from the tests, using a metric that indicates how close each test result is to a failure case, similar to phase and gain margins in control theory [3], would be more useful”, and Page 1472, Left the robustness measure (using a value of at least one parameter) is used to generate the subsequent tests “The obtained robustness measure is used by the optimization engine and the stochastic sampler in S-TaLiRo for generation of the inputs and initial states for the next simulation with an attempt to obtain smaller robustness values.”)

Tuncali (Utilizing) does not appear to explicitly disclose: a non-transitory computer-readable medium having program code recorded thereon for performing steps, the program code executed by a processor and comprising the steps; generate a parametric signal temporal logic formula representative of a driving scenario; and solve the parametric temporal logic formula for at least one parameter, wherein the value of the at least one parameter provides an optimal description of the timed trace.

However Jha teaches:
a non-transitory computer-readable medium having program code recorded thereon for performing steps, the program code executed by a processor and comprising program code to: (Jha Page 220 TeLEX comprises python scripts (program code executed) “https://github.com/susmitjha/TeLEX/blob/master/tests/twoagent.py”, and Page 219 the code is executed on a processor in combination with RAM (computer-readable memory), where it is implicit that the code is read from the RAM before being executed by the processor (having program code recorded thereon) “All experiments were conducted on a quad core Intel Core i5-2450M CPU @ 2.50 GHz with 3MB cache per core and 4GB RAM”, and Page 221 known good scenarios are extracted from real-world driving data (evaluating a scenario), so that autonomous driving systems can exhibit similar behavior (a testing scenario) “extract sensible logical relations that must hold between different control inputs (say, speed and angle) from good manual driving data, and then enforce these temporal properties on autonomous driving systems”)
receive a timed trace (Jha Page 221 “We use HMB 1 data-set which is a 221 s snippet with a total of over 13205 samples. … The data-set includes steering angle, applied torque, speed, throttle, brake, GPS and image.”)
generate a non-parametric parametric signal temporal logic formula representative of a driving scenario; (Jha Page 210, Middle the STL formula can comprise any desired combination of F and G temporal operators with conjunction and disjunction 
    PNG
    media_image2.png
    149
    510
    media_image2.png
    Greyscale
, and , and Page 213, Bottom said Definition 3 can represent a parametric STL (non-monotonic parametric signal temporal logic formula) 
    PNG
    media_image3.png
    125
    549
    media_image3.png
    Greyscale
, and Page 218, Top the parametric STL can comprise any form of desired subformulas 
    PNG
    media_image4.png
    37
    534
    media_image4.png
    Greyscale
, and Page 213 an STL template can created with desired parameters (parametric signal temporal logic formula) representing and initiating of a turn maneuver (representative of a driving scenario) 
    PNG
    media_image1.png
    13
    522
    media_image1.png
    Greyscale
)
solve the parametric temporal logic formula for at least one parameter, wherein the value of the at least one parameter provides an optimal description of the timed trace; and (Jha Page 217, Bottom a desired parametric STL can be solved using a tightness metric (solve) to determine the optimum parameter values (the value of the parameter provides a description of), where the set of traces can comprise any desired number of traces (the timed trace) 
    PNG
    media_image5.png
    187
    545
    media_image5.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework disclosed by Tuncali (Utilizing) with the method of optimizing parameters of a PSTL from test data disclosed by Jha.  One of ordinary skill in the art would have been motivated to make this modification in order to compare/examine different timed traces representing autonomous driving patterns/solutions (Jha Page 221 “Such learned temporal-properties could have several utilities. It could be used to examine whether a driving pattern (autonomous or manual) is too conservative or too risky. … enforce these temporal properties on autonomous driving systems. It could also be used to compare different autonomous driving solutions.”)

Tuncali (Utilizing) in view of Jha does not appear to explicitly disclose: evaluate the test case using the value of the at least one parameter.

However Vazquez-Chanlatte teaches:
receive a timed trace; solve a parametric temporal logic formula for at least one parameter; and evaluate the timed trace using the value of the at least one parameter. (Vazquez-Chanlatte Page 14 the templates in a given PSTL are “correctly” set by learning the STL formula for each cluster (solving for a parameter of the PSTL) “In this case study, we are provided with timed traces for a signal representing the Exhaust Gas Recirculation (EGR) rate for an early prototype of a Diesel Engine airpath controller … Using a property from ST-Lib requires correctly setting the parameters in the PSTL templates therein. In this case study, we show how we can use our technique to determine parameters that characterize undesirable behavior. We focus on two templates: Rising Step and Overshoot … After projecting to the parameter space for each template, we normalize the parameters to lie between 0, 1 and fit a Gaussian Mixture Model to generate labels, and learn the STL formulas for each cluster.”, and Figure 5 and 19 parameter ranges from PSTL formulas over the timed traces are used to produce clusters (evaluating a test case using the value of at least one parameter) “In this work we explored a technique to leverage PSTL to extract features from a time series that can be used to group together qualitatively similar traces under the lens of a PSTL formula. Our approach produced a simple STL formula for each cluster, which along with the extremal cases, enable one to develop insights into a set of traces.” 
    PNG
    media_image6.png
    197
    639
    media_image6.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework in combination with PSTL parameter optimization disclosed by Tuncali (Utilizing) in view of Jha with the method of evaluating a timed trace using its estimated PSTL parameters resulting in validity instead of the timed trace itself disclosed by Vazquez-Chanlatte.  One of ordinary skill in the art would have been motivated to make this modification in order to more analyze the timed traces as groups having similar characteristics and assigning some higher meaning to each group (Vazquez-Chanlatte Page 17 “The resulting clusters are shown in Table 6a. Upon examining the representatives, we classified the behaviors of each cluster into 4 groups”)

With regard to claim 3, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler teaches all the elements of the parent claim 2, and further teaches:
generating a differentiable approximation of at least one of a minimum and maximum operator. (Jha Page 211 and 215 robustness metric has min/max functions and is not differentiable at certain minimum values (of at least a min/max operator) 
    PNG
    media_image7.png
    293
    679
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    72
    671
    media_image8.png
    Greyscale
, and Page 215 and Figure 2 a related metric (i.e. tightness metric) is optimized instead of the robustness metric and which is continuously differentiable (generating a differentiable approximation) 
    PNG
    media_image9.png
    89
    666
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    264
    332
    media_image10.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework disclosed by Tuncali (Utilizing) with the features of the optimizing parameters of a PSTL from test data disclosed by Jha.  One of ordinary skill in the art would have been motivated to make this modification in order to compare/examine different timed traces representing autonomous driving patterns/solutions (Jha Page 221 “Such learned temporal-properties could have several utilities. It could be used to examine whether a driving pattern (autonomous or manual) is too conservative or too risky. … enforce these temporal properties on autonomous driving systems. It could also be used to compare different autonomous driving solutions.”)

With regard to claim 9, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte teaches all the elements of the parent claim 1, and further teaches:
generating a test case for an autonomous vehicle, the parametric signal temporal logic formula representative of a driving scenario. (Tuncali (Utilzing) Page 1470, Right “Our approach is based on running simulations, using simulation results to compute a robustness value that shows how close a system trajectory gets to an unsafe set of states and utilizing optimization methods to seek smaller robustness values by changing initial states and inputs for the system for the next test case.”, and Page 1472, Left “The obtained robustness measure is used by the optimization engine and the stochastic sampler in S-TaLiRo for generation of the inputs and initial states for the next simulation with an attempt to obtain smaller robustness values.”)

With regard to claim 10, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte teaches all the elements of the parent claim 9, and further teaches:
wherein the driving scenario is a lane-changing operation. (Vazquez-Chalatte “We analyze the remaining 896 targeted trajectories that have at least one lane-switch behavior”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework in combination with PSTL parameter optimization disclosed by Tuncali (Utilizing) in view of Jha with the method of evaluating a specific type of timed trace disclosed by Vazquez-Chanlatte.  One of ordinary skill in the art would have been motivated to make this modification in order to more analyze the timed traces as groups having similar characteristics and assigning some higher meaning to each group (Vazquez-Chanlatte Page 17 “The resulting clusters are shown in Table 6a. Upon examining the representatives, we classified the behaviors of each cluster into 4 groups”)

With regard to claim 11, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte teaches all the elements of the parent claim 10, and further teaches:
wherein the lane-changing operation comprises a time-to-collision quantity. (Tuncali (Utilizing) Page1473, Left “If there is no collision involving a VUT in a simulation output trajectory, we use a safety measure called Time-To- Collision (TTC) [15].”)

Claims 2, 5 – 8, 14 – 15, 17 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler et al. “Monitoring Temporal Properties of Continuous Signals” (henceforth “Maler”).  Tuncali (Utilizing), Jha, Vazquez-Chanlatte and Maler are analogous art because they solve the same problem of analyzing timed traces, and because they are in the same field of timed traces testing.

With regard to claim 2 and 14 and 20, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte teaches all the elements of the parent claim 1 and 13 and 19, and does not appear to explicitly disclose wherein solving the parametric temporal logic formula comprises: reversing the timed trace; constructing a computation graph from the parametric signal temporal logic formula and the reversed timed trace; running the computation graph to generate an output; and reversing the output to determine a robustness trace of the signal temporal logic formula.

	However Maler teaches:
reversing a timed trace; constructing a computation graph from a parametric signal temporal logic formula and the reversed timed trace; running the computation graph to generate an output; and (Maler Page 156 a parse is formed from the signal temporal logic formula and used to evaluate all the possible sub-formulas to determine a satisfiability (running a computation graph to generate an output), and the evaluation uses future values to determine the truth about earlier values (computation graph from the reversed time trace) 
    PNG
    media_image11.png
    158
    523
    media_image11.png
    Greyscale
, and Page 159 the leaf node signals would be evaluated in reverse timed trace fashion since the ◊[1,2]q evaluates to true at t=7 based on q becoming true at t=9 which is two time-steps later (constructing a computation graph from the reversed timed trace) 
    PNG
    media_image12.png
    405
    536
    media_image12.png
    Greyscale
)
reversing the output to determine a robustness trace of the signal temporal logic formula. (Maler Page 159 the overall truth of the temporal logic formula is expressed according to forward time progression even though the evaluation at earlier time values is based on future time values (reversing the output) 
    PNG
    media_image12.png
    405
    536
    media_image12.png
    Greyscale
, and Page 156 a robustness signal is computed for all the time index values (to determine a robustness trace) based on the parse tree evaluations 
    PNG
    media_image11.png
    158
    523
    media_image11.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework in combination with PSTL parameter optimization disclosed by Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte with the method of evaluating a parse tree and determining a satisfiability of the STL over a timed trace disclosed by Maler.  One of ordinary skill in the art would have been motivated to make this modification in order to determine if a timed trace satisfies an STL (Maler Abstract “From formulae in this logic we create automatically property monitors that can check whether a given signal of bounded length and finite variability satisfies the property.”)

With regard to claim 5, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler teaches all the elements of the parent claim 2, and further teaches:
determining a robustness degree from the robustness trace, the robustness degree representative of a quantification of the timed trace satisfying the parametric signal temporal logic formula. (Maler Page 156 the robustness signal is computed for all the time index values (a robustness trace), which is evaluated at t=0 to determine satisfiability (determining a robustness degree) 
    PNG
    media_image11.png
    158
    523
    media_image11.png
    Greyscale
, and Figure 4)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework in combination with PSTL parameter optimization disclosed by Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte with the features of determining a satisfiability of the STL over a timed trace disclosed by Maler.  One of ordinary skill in the art would have been motivated to make this modification in order to determine if a timed trace satisfies an STL (Maler Abstract “From formulae in this logic we create automatically property monitors that can check whether a given signal of bounded length and finite variability satisfies the property.”)

With regard to claim 6, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler teaches all the elements of the parent claim 5, and further teaches:
wherein the robustness degree is the first element of the robustness trace. (Maler Page 156 the robustness signal is computed for all the time index values (a robustness trace), which is evaluated at t=0 to determine satisfiability (robustness degree is the first element) 
    PNG
    media_image11.png
    158
    523
    media_image11.png
    Greyscale
)

With regard to claim 7, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler teaches all the elements of the parent claim 2, and further teaches:
optimizing the robustness trace using machine learning for feature extraction. (Jha Page 221 the parameters of the spatial temporal logic are optimized (for feature extraction) by a gradient-based numerical optimization method (using machine learning) which implicitly also optimizes any robustness trace derived from said parametrized spatial temporal logic (optimizing the robustness trace) 
    PNG
    media_image13.png
    362
    693
    media_image13.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework disclosed by Tuncali (Utilizing) with the method of optimizing parameters of a PSTL from test data disclosed by Jha.  One of ordinary skill in the art would have been motivated to make this modification in order to compare/examine different timed traces representing autonomous driving patterns/solutions (Jha Page 221 “Such learned temporal-properties could have several utilities. It could be used to examine whether a driving pattern (autonomous or manual) is too conservative or too risky. … enforce these temporal properties on autonomous driving systems. It could also be used to compare different autonomous driving solutions.”)

With regard to claim 8, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte teaches, and further in view of Maler all the elements of the parent claim 2, and further teaches:
wherein the robustness trace comprises a robustness value of the timed trace. (Maler Page 156 the initial value of the robustness trace determines the satisfiability of the signal with respect to the temporal logic formula (a robustness value of the timed trace) “When the process is completed we have the signal sϕ for the formula whose value at 0 determines satisfiability”)

With regard to claim 15, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler teaches all the elements of the parent claim 14, and further teaches:
generate a differentiable approximation of at least one of a minimum and maximum operator. (Jha Page 211 and 215 robustness metric has min/max functions and is not differentiable at certain minimum values (of at least a min/max operator) 
    PNG
    media_image7.png
    293
    679
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    72
    671
    media_image8.png
    Greyscale
, and Page 215 and Figure 2 a related metric (i.e. tightness metric) is optimized instead of the robustness metric and which is continuously differentiable (generating a differentiable approximation) 
    PNG
    media_image9.png
    89
    666
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    264
    332
    media_image10.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework disclosed by Tuncali (Utilizing) with the features of the optimizing parameters of a PSTL from test data disclosed by Jha.  One of ordinary skill in the art would have been motivated to make this modification in order to compare/examine different timed traces representing autonomous driving patterns/solutions (Jha Page 221 “Such learned temporal-properties could have several utilities. It could be used to examine whether a driving pattern (autonomous or manual) is too conservative or too risky. … enforce these temporal properties on autonomous driving systems. It could also be used to compare different autonomous driving solutions.”)

With regard to claim 17, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler teaches all the elements of the parent claim 14, and further teaches wherein the processor is configured to: 
generate a robustness degree from the robustness trace, the robustness degree representative of a quantification of the timed trace satisfying the parametric signal temporal logic formula. (Maler Page 156 the robustness signal is computed for all the time index values (a robustness trace), which is evaluated at t=0 to determine satisfiability (generate a robustness degree) 
    PNG
    media_image11.png
    158
    523
    media_image11.png
    Greyscale
, and Figure 4)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework in combination with PSTL parameter optimization disclosed by Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte with the features of determining a satisfiability of the STL over a timed trace disclosed by Maler.  One of ordinary skill in the art would have been motivated to make this modification in order to determine if a timed trace satisfies an STL (Maler Abstract “From formulae in this logic we create automatically property monitors that can check whether a given signal of bounded length and finite variability satisfies the property.”)

With regard to claim 18, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler teaches all the elements of the parent claim 17, and further teaches:
wherein the robustness degree is the first element of the robustness trace. (Maler Page 156 the robustness signal is computed for all the time index values (a robustness trace), which is evaluated at t=0 to determine satisfiability (robustness degree is the first element) 
    PNG
    media_image11.png
    158
    523
    media_image11.png
    Greyscale
)

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maclaurin, D. “Modeling, Inference and Optimization with Composable Differentiable Procedures” (henceforth “Maclaurin (Thesis)”).  Tuncali (Utilizing), Jha, Vazquez-Chanlatte and Maclaurin (Thesis) are analogous art because they solve the same problem of analyzing timed traces, and because they are in the same field of autonomous vehicle engineering.

With regard to claim 4, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler teaches all the elements of the parent claim 3, and does not appear to explicitly disclose: wherein the generating the differentiable approximation comprises using backpropagation to compute a gradient of the parametric signal temporal logic formula.

However Maclaurin (Thesis) teaches:
wherein generating the differentiable approximation comprises using backpropogation to compute a gradient of the parametric signal temporal logic formula (Maclaurin (Thesis) Page 15 - 18 backpropagation can be used to compute the gradient of any desired chain of differentiable functions (backpropagation to compute a gradient), such as the gradients in the gradient-based numerical optimization techniques of Jha used to learn the parameters of the STL (of the parametric signal temporal logic formula) 
    PNG
    media_image14.png
    128
    659
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    97
    646
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    96
    641
    media_image16.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework in combination with PSTL parameter optimization disclosed by Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte with the method of computing a gradient disclosed by Maclaurin (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to perform a desired optimization involving the gradient (Maclaurin (Thesis) Page 13 “Continuous optimization and inference problems becomes far easier if we have access to the gradient of the objective function”).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of O’Kelly et al. “Computer-Aided Design for Safe Autonomous Vehicles” (henceforth “O’Kelly”).  Tuncali (Utilizing), Jha, Vazquez-Chanlatte and O’Kelly are analogous art because they solve the same problem of analyzing timed traces, and because they are in the same field of autonomous vehicle engineering.

With regard to claim 12, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte teaches all the elements of the parent claim 11, and further teaches:
wherein the parametric signal temporal logic formula includes a time-to-collision parameter. (Tuncali (Utilizing) 1473, Left “If there is no collision involving a VUT in a simulation output trajectory, we use a safety measure called Time-To- Collision (TTC) [15].  The TTC is the time required for two vehicles to collide when they are on a collision path”, and Page 1474, Right a collision can also involve a lane change “This describes a trajectory that starts at the left lane and then changes to the right lane”, and Figure 3 
    PNG
    media_image17.png
    166
    481
    media_image17.png
    Greyscale
)

Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte does not appear to explicitly disclose: wherein the parametric signal temporal logic formula includes a time-to-change-lane internal parameter.

However O’Kelly teaches:
wherein a parametric signal temporal logic formula includes a time-to-change-lane internal parameter (O’Kelly Page 92, Left the scenario are described with MTLs having parameters (a parametric signal temporal logic formula), and actions have to be performed within a certain amount of time and dictate the overall success/failure of the trajectory (includes a time-to-change-lane parameter) 
    PNG
    media_image18.png
    99
    502
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    90
    507
    media_image19.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework in combination with PSTL parameter optimization disclosed by Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte with the time-bounding the desired action of the autonomous vehicle as part of the correctness of the trajectory disclosed by O’Kelly.  One of ordinary skill in the art would have been motivated to make this modification in order to time-bound the behavior of the vehicle (O’Kelly Page 92, Left).

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler, and further in view of Maclaurin (Thesis).  Tuncali (Utilizing), Jha, Vazquez-Chanlatte, Maler and Maclaurin (Thesis) are analogous art because they solve the same problem of analyzing timed traces, and because they are in the same field of timed traces testing.

With regard to claim 16, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler teach all the elements of the parent claim 15, and does not appear to explicitly disclose: wherein the processor is configured to generate the differentiable approximation using backpropogation to compute a gradient of the parametric signal temporal logic formula.

	However Maclaurin (Thesis) teaches:
generate the differentiable approximation using backpropogation to compute a gradient of the parametric signal temporal logic formula. (Maclaurin (Thesis) Page 15 - 18 backpropagation can be used to compute the gradient of any desired chain of differentiable functions (backpropagation to compute a gradient), such as the gradients in the gradient-based numerical optimization techniques of Jha used to learn the parameters of the STL (of the parametric signal temporal logic formula) 
    PNG
    media_image14.png
    128
    659
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    97
    646
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    96
    641
    media_image16.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework in combination with PSTL parameter optimization disclosed by Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler with the method of computing a gradient disclosed by Maclaurin (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to perform a desired optimization involving the gradient (Maclaurin (Thesis) Page 13 “Continuous optimization and inference problems becomes far easier if we have access to the gradient of the objective function”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
“susmitjha/Telex” (Github repository) teaches that Telex can operate on a temporal logic formula having Always in combination with Eventually, and that is highly similar to the temporal logic formula disclosed in the instant application Figure 1(a) step 110, and that is disclosed as possible being non-monotonic in the instant application Paragraph 25 (“that contain ‘Always’ and ‘Eventually’ temporal operators”). 
Sheng et al. “A Case Study of Trust on Autonomous Driving” teaches using Telex to optimize the time-interval on an STL function having nested eventually operators and a conjunction operator inside the outer eventually operator.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148